Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with DAIFEI ZHANG on 11/12/2021.

The application has been amended as follows: 

Claim 1: A method for transmitting a signal, wherein the method comprises: 
receiving, by a terminal device, transmission information of a synchronization signal block transmitted by a network device, wherein the transmission information comprises information on the number m of the synchronization signal block, and information on a time-domain resource set over which the m synchronization signal block is transmitted, wherein the time-domain resource set comprises m time-domain resource units over which the m synchronization signal block is transmitted, the information on a time-domain resource set over which the m synchronization signal block is transmitted represents the m time-domain resource units over which the m synchronization signal block is transmitted, and for different time-domain resource sets, for at least two consecutive slots with respect to a start and end of the respective slot carrying the m time-domain resource units, wherein each slot has 14 symbols, m is a positive integer, and m>1; and 
receiving, by the terminal device, the m synchronization signal block transmitted by the network device according to the transmission information;
	 wherein locations of the m time-domain resource units in each of the time-domain resource sets among the multiple time-domain resource sets over which the m synchronization signal block is capable of being transmitted satisfy a first condition, and the first condition is agreed by the network device and the terminal device in advance.

8. (Currently Amended) A network device, comprising: 
a processor, a transceiver and a memory, wherein the processor, the transceiver, and the memory communicate with one another, the memory is configured to store instructions, and the processor is configured to execute the instructions stored in the memory; 
the processor is configured to determine transmission information of a synchronization signal block, wherein the transmission information comprises information on the number m of the synchronization signal block, and information on a time-domain resource set over which the m synchronization signal block is transmitted, 
wherein the time-domain resource set comprises m time-domain resource unit over which the m synchronization signal block is transmitted, the information on a time- for at least two consecutive slots with respect to a start and end of the respective slot carrying the m time-domain resource units, wherein each slot has 14 symbols, m is a positive integer, and m>1; and 
the transceiver is configured to transmit the transmission information to a terminal device, so that the terminal device receives, according to the transmission information, the m synchronization signal block transmitted by the network device; 
wherein locations of the m time-domain resource units in each of the time-domain resource sets among multiple time-domain resource sets over which the m synchronization signal block is capable of being transmitted satisfy a first condition, and the first condition is agreed by the network device and the terminal device in advance.
18. (Currently Amended) A terminal device, comprising: a processor, a transceiver and a memory, wherein the processor, the transceiver, and the memory communicate with one another, the memory is configured to store instructions, and the processor is configured to execute the instructions stored in the memory; 
the transceiver is configured to receive transmission information of a synchronization signal block transmitted by a network device, wherein the transmission information comprises information on the number m of the synchronization signal block, and information on a time-domain resource set over which the m synchronization signal block is transmitted, wherein the time-domain resource set comprises m time-domain  for at least two consecutive slots with respect to a start and end of the respective slot carrying the m time-domain resource units, wherein each slot has 14 symbols, wherein m is a positive integer, and m>1; and Page 6 of 18US App. No. 16/667,763PATENT 
the transceiver is further configured to receive the m synchronization signal block transmitted by the network device according to the transmission information; 
wherein locations of the m time-domain resource units in each of the time-domain resource sets among multiple time-domain resource sets over which the m synchronization signal block is capable of being transmitted satisfy a first condition, and the first condition is agreed by the network device and the terminal device in advance.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1-3, 5-10, 13-20, 22-25 are considered allowable over prior arts since none of the prior art reference(s) taken individually or in combination particularly disclose, fairly suggests, or render obvious as stated in the italic below.

Regarding claim 1, 8 and 18, a method/network device/terminal for transmitting a signal, wherein the method comprises: 
receiving, by a terminal device, transmission information of a synchronization signal block transmitted by a network device, wherein the transmission information comprises information on the number m of the synchronization signal block, and information on a time-domain resource set over which the m synchronization signal block is transmitted, wherein the time-domain resource set comprises m time-domain resource units over which the m synchronization signal block is transmitted, the information on a time-domain resource set over which the m synchronization signal block is transmitted represents the m time-domain resource units over which the m synchronization signal block is transmitted, and for different time-domain resource sets, locations of m time-domain resource units are not completely the same for at least two consecutive slots with respect to a start and end of the respective slot carrying the m time-domain resource units, wherein each slot has 14 symbols, m is a positive integer, and m>1; and 
receiving, by the terminal device, the m synchronization signal block transmitted by the network device according to the transmission information;
	 wherein locations of the m time-domain resource units in each of the time-domain resource sets among the multiple time-domain resource sets over which the m synchronization signal block is capable of being transmitted satisfy a first condition, and the first condition is determined by the network device, or agreed by the network device and the terminal device in advance…in combination of other limitations.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461